Citation Nr: 0314099	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the widow of a Vietnam Era veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

Pursuant to the authority to be found at 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook to develop 
additional evidence in this appeal by Development Memo dated 
in September 2002.  New evidence was received pursuant to 
this memo, but not all of the evidence sought by the Board 
was obtained.  

Moreover, the United States Court of Appeals for the Federal 
Circuit has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.   Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In light of these circumstances, this case is REMANDED to the 
RO for the following further actions:  

1.  The RO should write to W.R. Gaertner, 
M.D., 7603 Forest Avenue, Suite 208, 
Richmond, VA 23229, and ask this 
physician to indicate the specific 
stressor events occurring during the 
veteran's active service which support 
his reported diagnosis of PTSD, as 
required by American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., 1994 (DSM-IV).  

2.  The RO should also contact the 
appropriate State or Federal agency and 
obtain the following service personnel 
records:  records showing the dates and 
places of overseas assignment for the 
veteran (particularly verification of any 
service in Vietnam); performance 
evaluation records; and any records 
pertaining to the circumstances resulting 
in the award of a Presidential Unit 
Citation to the veteran.  The desired 
records relate to active duty performed 
in the U.S. Army during the period of 
January 1969 to January 1972.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

3.  The RO should also undertake any 
further development it determines to be 
required and then readjudicate the claim 
seeking service connection for the cause 
of the veteran's death.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  

The appellant need take no further action unless she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


